Citation Nr: 1127247	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  11-07 310	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to February 1973.

This appeal to the Board of Veterans Appeals (Board) originally arose from a May 2010 rating action that denied service connection for hypertension, an acquired psychiatric disorder, and bilateral knee and lumbar spine disabilities.  

Although the January 2011 Statement of the Case (SOC) listed service connection for bilateral hearing loss as a disability on appeal, appellate review discloses that that issue was not appealed by the Veteran.  The May 2010 rating action denied service connection for bilateral hearing loss, but the Veteran's May 2010 Notice of Disagreement did not refer to bilateral hearing loss as an issue on appeal.

By rating action of January 2011, the RO granted service connection for an acquired psychiatric disorder; this constitutes a full grant of the benefit sought on appeal with respect to that issue. 

The issue of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In May 2011, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wanted to withdrawal the appeal for service connection for a right knee disability.

2.  In May 2011, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wanted to withdrawal the appeal for service connection for a left knee disability.

3.  In May 2011, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wanted to withdrawal the appeal for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal for service connection for a right knee disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of the Substantive Appeal for service connection for a left knee disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of the Substantive Appeal for service connection for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.  

In his February 2011 Substantive Appeal, the Veteran stated that he wanted to appeal all of the issues listed on the SOC, but in an attached narrative stated that he only wanted to disagree with the denial of service connection for a lumbar spine disability.  In a subsequent May 2011 Substantive Appeal, the Veteran stated that he had read the SOC, and was only appealing the issue of service connection for a lumbar spine disability.  The Board construes the veteran's May 2011 statement as a withdrawal of his appeal with respect to the issues of service connection for hypertension and right and left knee disabilities.  

Inasmuch as the appeal with respect to the issues of service connection for hypertension and right and left knee disabilities has been withdrawn, the Board finds that there remain no allegations of errors of fact or law for appellate consideration in those claims.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to those issues, and they are dismissed.


ORDER

The appeal with respect to the claim for service connection for hypertension is dismissed.

The appeal with respect to the claim for service connection for a right knee disability is dismissed.

The appeal with respect to the claim for service connection for a left knee disability is dismissed.


REMAND

In the May 2011 Substantive Appeal, the Veteran stated that he wanted a Board hearing by live videoconference.         

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to a veteran who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Board videoconference hearings, a remand of this matter to the RO is warranted.  

Accordingly, the matter of service connection for a lumbar spine disability is hereby REMANDED to the RO via the AMC for the following action:
 
The RO should schedule, at the earliest available opportunity, a Board videoconference hearing for the Veteran and any witnesses.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.
 
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


